Citation Nr: 0606707	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  02-05 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1951 
to September 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2001 rating decision by the North 
Little Rock, Arkansas Regional Office (RO) of the Department 
of Veterans Affairs (VA), which awarded the veteran service 
connection for PTSD with a 50 percent evaluation.  The 
veteran requests a higher evaluation.

In October 2003, the Board remanded the veteran's case to the 
RO for further development.  The case was returned to the 
Board in December 2005.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's PTSD manifests with nightmares, depressed 
mood, moderately constricted affect, nervousness, anxiety, 
intrusive thoughts, sleep impairment, guilt, decreased 
energy, poor concentration, irritability, social isolation, 
some suicidal ideation, and a predominant GAF score of 50.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The Board notes that a substantially complete claim was 
received in September 2000, prior to the enactment of the 
VCAA.  An RO letter dated in May 2004, after the original 
adjudication of the claim, provided the veteran the notice 
required under the VCAA and the implementing regulations.  
This letter notified the veteran of his responsibility to 
submit evidence that showed that his condition was worse or 
had increased in severity.  By this letter, the veteran was 
notified of what evidence, if any, was necessary to 
substantiate his claim and it indicated which portion of that 
evidence the veteran was responsible for sending to VA and 
which portion of that evidence VA would attempt to obtain on 
behalf of the veteran.  The veteran was advised to submit any 
information or evidence in his possession.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of this letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  
Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.



Factual Background

The veteran's service personnel records are of record and 
show that the veteran was recommended for a meritorious 
achievement or service award for flying as an aerial observer 
on twenty combat missions over enemy held territory.  The 
veteran also received a citation for distinguishing himself 
while engaged in combat against the enemy in Korea by 
participating in twenty combat missions.

An October 2000 VA outpatient medical record shows that the 
veteran complained of feeling extremely guilty about killing 
people in the war.  In addition, he had PTSD nightmares two 
to three times per week.  Mental status examination revealed 
that the veteran was well-groomed, casually dressed and 
cooperative.  Speech was normal.  Motor skills were normal.  
He also had good eye contact.  His thought process was 
logical and goal directed.  He denied suicidal or homicidal 
ideation, and hallucinations or delusions.  His mood was 
happier but still depressed and his affect was mildly 
constricted, but congruent.  Judgment and insight were good 
with intact insight into need for treatment.  He was alert 
and oriented in all spheres and his cognition was grossly 
intact.  He also had average intelligence.  The Axis I 
diagnosis was major depressive episode with anxiety and PTSD.  
The global assessment of functioning (GAF) score was 61.

In a November 2000 statement, the veteran stated that on 
several missions, while flying in Korea, he observed the 
enemy fire artillery.  In addition, he saw soldiers die.  
Currently, he had dreams of these events and feared for his 
life.

In March 2001, the veteran underwent a mental health 
examination, wherein he reported being nervous and anxious 
and not trusting of others.  He also reported having 
nightmares at least three or four times a week.  He had 
numerous intrusive thoughts about the war and had a 
considerable amount of survivor's guilt.  He was easily 
startled by noises and avoided crowds.  He reported a good 
relationship with his wife.  Mental status examination 
revealed a casually-groomed individual who was fully 
cooperative.  He was anxious and eye contact was somewhat 
limited.  Speech was within normal limits with regard to rate 
and rhythm.  The predominant mood was anxiety with some 
depression.  His affect was appropriate to content.  His 
thought processes and associations were logical and tight, 
and no loosening of associations was noted, nor was there any 
confusion.  There was no impairment in memory and the veteran 
was oriented in all spheres.  The veteran did not report 
hallucinations and delusional material was not noted.  
Insight and judgment were adequate and the veteran denied 
suicidal and homicidal ideation.  The Axis I diagnosis was 
PTSD, chronic, and the examiner opined that the PTSD was 
related to the veteran's in-service stressors.  The GAF score 
was 50.

In April 2001, the RO awarded the veteran service connection 
for PTSD with a 50 percent evaluation.  The veteran filed a 
timely appeal disagreeing with the award.

The veteran was treated regularly for his PTSD at the VA 
medical center.  VA outpatient medical records dated from 
April 2001 to January 2002 show the veteran reporting 
symptoms of poor sleep, few interests, guilt, decreased 
energy, poor concentration, anxiety, and poor appetite.  
Objective findings during this time period included 
appropriate dress and grooming, fair eye contact, speech with 
normal rate and volume but reduced spontaneity, logical and 
goal directed thought process, dysphoric mood, affect 
congruent with stated mood, tearfulness, no suicidal or 
homicidal ideation, and no hallucinations or delusions.  He 
was also found to be alert and fully oriented.  Judgment was 
adequate and insight was fair.  The diagnoses were PTSD and 
major depressive disorder, recurrent, moderate.  The GAF 
score ranged from 25 to 35.  It was noted that in December 
2001, the veteran was divorced and he was suffering grief 
from his divorce.

March 2002 VA outpatient medical records show that the 
veteran reported worsening of depression symptoms since his 
divorce in December 2001.  His mood state was down.  He had 
anxiety and irritability.  He also reported sleep impairment 
and his appetite and energy level were variable.  Objective 
examination revealed the veteran being appropriately dressed 
and groomed.  He had slightly slowed psychomotor activity.  
His affect was moderately restricted and his mood was 
congruent.  He had no psychosis or suicidal ideation.  The 
diagnosis was PTSD and worsening of depression.  The GAF 
score was 41.  The records further show the veteran being 
anxious, tearful at times, and jumpy with noises.  He 
reported social isolation.  He also reported some suicidal 
ideation, but stated that he would not follow through.  In 
addition, he had guilt over his divorce.  The diagnoses were 
PTSD and adjustment reaction to marital separation.

In the veteran's May 2002 substantive appeal, he argued that 
the PTSD caused deficiencies in his family relationships, 
including the cause of his divorce.  .  

VA outpatient medical records dated from May 2002 to December 
2002 show that the veteran's affect was moderately restricted 
and his mood was congruent.  He had periods of anxiety, poor 
sleep and isolation.  He was found to be appropriately 
dressed and groomed and had a slightly anxious affect.  There 
was no psychosis or suicidal ideation.  The diagnoses for 
this time period were PTSD and worsening of depression.

A January 2004 VA outpatient medical record shows that the 
veteran reported symptoms of avoidance, hypervigilance, 
nightmares, flashbacks, inability to trust people, inability 
to make and have friends, guilt and sadness.  He also 
reported sleep impairment.  He had thoughts of suicide, but 
denied following through.  Mental status examination revealed 
a well-groomed, well-related, cooperative, easily engageable, 
hypervigilant veteran with no psychomotor abnormalities and 
no abnormal movements.  His speech was normal rate, volume, 
tone, and rhythm and was spontaneous.  His mood was anxious.  
His affect was congruent, with full range, anxious, blunted 
and labile.  He denied perceptual disturbances and no 
delusional material was elicited.  He reported that suicidal 
ideations were present occasionally, but not during the 
examination.  He also denied homicidal ideations.  His 
sensorium and cognition were grossly intact and he was 
oriented to date, place, and person.  His concentration and 
memory were intact.  His insight was good and his judgment 
was fair.  The Axis I diagnosis was PTSD and the GAF score 
was 50.  Similar symptoms were found in the March 2004 and 
June 2004 VA outpatient medical reports.

January 2005 and March 2005 VA outpatient medical records 
show that the veteran continued to report being depressed, 
having guilt, nightmares, and sleep impairment.  He also 
reported a short-term memory problem.  Objective findings 
included alert, oriented, reactive mood, somewhat sad and 
anxious, no suicidal or homicidal ideation, and no agitation 
or threatening behavior.  The GAF score was 50.

In May 2005, the veteran underwent a VA examination.  He 
reported nightmares related to combat.  He also experienced 
anxiety, as well as depression off and on.  He isolated 
himself from people and had no friends.  He stated that he 
distrusted others.  He had middle and initial insomnia as 
well as flashbacks.  The examiner noted that the veteran 
endorsed virtually all symptoms posed by the examiner.  
Mental status examination revealed the veteran as overly 
solicitous, dependent, and overbearing during the interview.  
His thought processes were logical, coherent, and relevant.  
He was attractive, articulate, verbal, well-dressed and well-
groomed.  Overall he was mentally intact and cooperative.  
However, his social skills were poor.  The examiner noted 
that the veteran presented as extremely odd in the interview.  
He was well-oriented to time, place, person, and situation.  
His affect was blunted and reasoning tended to be fair.  He 
exhibited psychomotor restlessness during the interview.  His 
verbal comprehension was good and his concentration was fair.  
He could recall five digits forward and three backward, 
although he stated that his short-term memory was poor.  
Overall, his sensorium was cloudy.  The veteran also reported 
having obsessive-compulsive symptoms and anhedonia.  He 
stated that he had hallucinations, which involved vivid 
flashbacks.  He indicated distrust of others and a history of 
suicidal ideas.  He stated that when he became agitated, he 
started stuttering and became frustrated and unable to 
communicate.  The examiner opined that the veteran had severe 
symptoms, which had a dramatic effect on both his social and 
occupational functioning.  The examiner also noted that the 
veteran's symptoms were somewhat less severe than what had 
been recorded in his record and it was the examiner's opinion 
that the veteran tended to distort and overreact to various 
stimuli.

Psychometric testing was conducted and revealed that the 
veteran's intelligence quotient (IQ) fell within the superior 
range.  His concentration and immediate memory was four 
standard deviations below expectation and was the likely 
effect of his intense anxiety and obsessive-compulsive 
tendencies.  The Minnesota Multiphasic Personality Inventory 
test results indicated obsessive-compulsive symptoms and 
hysterical and somatoform tendencies.  The examiner noted 
that this indicated an avoidance of responsibility and such 
individuals tended to develop physical symptoms in response 
to emotional problems and were sometimes seen as developing 
an exaggerated hysterical reaction to situations.  Overall 
the veteran appeared anxious, tense, and agitated.  However, 
the examiner opined that, as a result of the testing, the 
veteran tended to distort his problems, overreact to them, 
and continually worry about acceptance from others.  The Axis 
I diagnosis was PTSD and the GAF score was 50.

A July 2005 VA outpatient medical record shows that the 
veteran was alert and oriented.  He was reactive, but had an 
anxious mood.  There was no psychosis, no suicidal or 
homicidal ideation, and no agitation or threatening behavior.  
The diagnosis was coping with PTSD symptoms and stress and 
the GAF score was 50.


Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1, Part 4 (2005).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2005).  At the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2005).


General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
 100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:  
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); 
inability to establish and maintain effective 
relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships
50
38 C.F.R. § 4.130, Diagnostic Codes 9201-9440 (2005).

After review of the evidence of record, the Board finds that 
an initial evaluation in excess of 50 percent for the 
veteran's PTSD is not warranted.  The veteran's PTSD symptoms 
include nightmares, depression, moderately constricted 
affect, nervousness, anxiety, intrusive thoughts, sleep 
impairment, guilt, decreased energy, poor concentration, 
irritability, social isolation, and suicidal ideation with no 
intent.  However, it has also been indicated that the veteran 
endorsed all symptoms mentioned by the examiner in May 2005, 
and there was a suggestion that the veteran was overly 
dramatic and exaggerated his responses.  In this regard, the 
veteran was not found to have intermittently illogical, 
obscure, or irrelevant speech, as his speech was found to be 
normal rate, rhythm, and tone and his thought processes and 
associations were logical and cognition was intact.  Further, 
he was found to have a depressed mood; however, it was noted 
that the veteran became more depressed upon the divorce from 
his wife and not as a result of his PTSD.  In addition, the 
veteran had no spatial disorientation, as he was alert and 
fully oriented, and he did not neglect his personal 
appearance and hygiene, as he was found to be appropriately 
dressed and groomed.  Although the veteran reported suicidal 
ideation, he also stated that he had no intent to follow 
through with a plan.  Finally, the May 2005 VA examiner noted 
that the veteran had severe symptoms, which had a dramatic 
effect on both his social and occupational functioning; 
however, the examiner also opined that the veteran's symptoms 
were somewhat less severe than what was recorded in the 
record and the veteran tended to distort and overreact to 
various stimuli.  Therefore, as the veteran's symptoms are 
not found to create occupational and social impairment, with 
deficiencies in most areas, the Board finds that an 
evaluation in excess of 50 percent for the veteran's PTSD is 
not warranted.


ORDER

Entitlement to an initial evaluation in excess of 50 percent 
for PTSD is denied.


___________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


